OPINION OF THE COURT
HAROLD R. CLARK, Circuit Judge.
On the Request of the Plaintiff for a Writ of Habeas Corpus Ad Testificandum or Appointment of Counsel, the Court having considered the same without argument, finds that there is no provision in the Florida Statutes or in the Rules of Civil Procedure for the appointment of counsel to represent a plaintiff in a civil action for libel nor for the *208ordering of the Sheriff of Duval County to transport a prisoner from Bradford County to Jacksonville for the purpose of maintaining litigation nor for the Superintendent of the Florida State Prison to be ordered to release said prisoner for the purpose of participating in a civil action brought by him in this Court, and it is therefore
ORDERED that the Request for Writ of Habeas Corpus Ad Testificandum or Appointment of Counsel filed herein by the plaintiff Franklin Delano Prince be and the same are hereby denied.